Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 1, 2019

                            No. 04-18-00861-CR & 04-18-00862-CR

                                          Juan ORTIZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2017CR7171, 2018CR0457
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
       By order dated May 17, 2019, we abated these appeals to the trial court for an
abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). We ordered the trial court to make the
necessary findings required by our order and cause a supplemental clerk’s record and
supplemental reporter’s record to be filed in this court no later than June 17, 2019. By order
dated June 25, 2019, this court granted the trial court’s request to extend the deadline to August
1, 2019.

        On July 31, 2019, the supplemental records were filed. The trial court found appellant
desires to prosecute his appeals and appointed counsel had not abandoned the appeals. It is
therefore ORDERED that the appeals are REINSTATED on the docket of this court.
Appellant’s brief must be filed no later than August 19, 2019.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court